MEMORANDUM**
Substantial evidence supports the Immigration Judge’s determination that the harassment Gouadjelia suffered at the hands of Muslim extremists did not rise to the level of past persecution. See Nagoulko v. INS, 333 F.3d 1012, 1015-16 (9th Cir.2003). The evidence does not compel the conclusion that the mistreatment he suffered at the hands of police officers was “on account of’ a protected statutory ground. See Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir.2001). Furthermore, the evidence does not compel the conclusion that Gouadjelia could not avoid persecution by relocating to another part of Algeria or that it would be unreasonable to expect him to relocate. See Melkonian v. Ashcroft, 320 F.3d 1061, 1069 (9th Cir.2003).
Because Gouadjelia failed to establish statutory eligibility for asylum, he necessarily failed to satisfy the higher standard for withholding of deportation. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.